Citation Nr: 0939501	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to an increased initial rating for 
posttraumatic stress disorder (PSD), evaluated as 50 percent 
disabling.  


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and C. W.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active duty from August 1969 to September 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Huntington, 
West Virginia, VA Regional Office (RO).  

The Veteran testified at a travel Board hearing in August 
2009 before the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. Service connection for hearing loss and tinnitus was 
denied in a February 2004 rating decision.  The Veteran did 
not file a notice of disagreement and that decision is final.  

2.  The evidence added to the record since the February 2004 
rating decision pertaining to bilateral hearing loss and 
tinnitus relates to an unestablished fact necessary to 
substantiate the claimed.

3.  PSD is manifested by total occupational and social 
impairment throughout the appeal.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision, which denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus is final.  Evidence submitted since that 
decision is new and material and the claims are reopened.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.156(a), 20.1103 (2009).  

2.  The criteria for a 100 percent rating for PSD throughout 
the appeal have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is reopening the claims.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Service connection for bilateral hearing loss was previously 
addressed and denied by the AOJ in February 2004.  At the 
time of the prior decision, the record included the service 
treatment records, statements from the Veteran, and post 
service medical records.  The evidence was reviewed and 
service connection bilateral hearing loss and tinnitus was 
denied.  38 U.S.C.A. § 7105.  That decision is final.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in February 2004, and as 
reflected in the rating decision, the AOJ determined that the 
Veteran did not experience in-service hearing loss or 
tinnitus.  A March 2003 VA record noted tinnitus and a 
September 2003 record noted hearing loss.  

Since that determination, the Veteran has applied to reopen 
his claim of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The evidence submitted since the 
prior final denial in February 2004 is new and material.  The 
Board notes that the Veteran's DD Form 214 reflects that he 
was assigned to an artillery squadron.  In addition, a March 
2006 VA record notes a history of hearing loss stemming, in 
part, from having a canon discharge near his heading during 
combat.  In addition, the December 2006 VA PSD examination 
report reflects in-service stressor to include having had a 
gun fire right next to his head and the December 2007 rating 
decision shows that service connection for PSD was 
established based upon the reported in-service stressors.  
The evidence is relevant and probative, and thus, new and 
material.  The evidence submitted since the prior final 
denial is new and material and the claim is reopened.

II.  PSD

Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

The severity of PTSD is determined by 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 70 percent rating 
requires occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is granting the highest 100 
percent evaluation.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

This matter stems from the appeal of the 50 percent 
evaluation assigned at the time service connection was 
granted in the July 2004 rating decision under 38 C.F.R. 
§ 4.71a, Diagnostic Code 9411.  Having reviewed the record, 
the Board finds that the evidence is in relative equipoise 
and thus, a finding in favor of a 100 percent rating is 
supportable.  In addition, the Board concludes that the 
disability has not significantly changed during the relevant 
period and that a uniform rating is warranted.  See Fenderson 
v. Brown, 12 Vet. App. 119 (1999); see also, Hart v. 
Mansfield, 25 Vet. App. 505 (2007).  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered, but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF rating of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is indicative of some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

In reaching a determination in this matter, the Board has 
considered the GAF scores assigned, to include a GAF score of 
40 in March 2005, a GAF score of 45 on VA examination in 
December 2006, GAF scores of 40 and 49 in March 2007, a GAF 
score of 43 in October 2007, a GAF score of 43 in March 2008 
and a GAF score of 43 in February 2009.  In addition, he 
manifests or nearly manifests the behavioral elements of 100 
percent disability due to PSD and the competent evidence 
tends to establish that the Veteran's symptoms are severe 
enough to warrant the highest possible rating of 100 percent. 

In that regard, the March 2005 VA examiner reported that the 
Veteran was experiencing debilitating levels of anxiety 
accompanied by some impairment in judgment and serious 
impairment in his family functioning, as well as vocationally 
and socially.  In addition, the March 2007 VA examiner stated 
that in addition to the very severely debilitating levels of 
anxiety and sleep disturbance, the Veteran had almost no 
capacity for coping with even minimal stress, and that he had 
almost no capacity for self-regulation of emotional states 
with virtually no tolerance for frustration, manifested by 
impulsive angry outbursts.  Major impairment in cognitive 
functioning and severe impairment in family role functioning, 
judgment and vocational-occupational capacity was reported 
and the examiner noted that the combination of symptoms very 
severely undermined the Veteran's capacity to adapt to even 
the most routine stresses and provoked total withdrawal from 
societal/social activities.  The February 2009 VA examiner 
specifically stated that PSD made the Veteran unemployable, 
and a July 2009 report notes that based on the severity of 
his symptoms, as well as the level of anxiety and lack of 
anger control, he would not be able to function in the work 
force and was unemployable due to PSD.  

In this case, resolving all doubt in favor of Veteran, the 
Board finds that the degree of impairment due to PSD more 
nearly approximates the criteria for a 100 percent evaluation 
reflecting total social and occupational impairment.  Thus, a 
100 percent rating is warranted for PSD.  

In light of the 100 percent evaluation herein assigned for 
PSD, and to the extent raised, the Veteran is not eligible 
for a total disability rating based upon individual 
unemployability and any claim for that benefit is moot.  
Green v. West, 11 Vet. App. 472 (1998).

The evidence is in favor of a 100 percent evaluation for PSD.  
Consequently, the benefits sought on appeal are granted.  


ORDER

The appeal to reopen the claim of entitlement to service 
connection for hearing loss is granted.  

The appeal to reopen the claim of entitlement to service 
connection for tinnitus is granted.  

A 100 percent evaluation for PSD throughout the appeal is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

The Veteran asserts entitlement to service connection for 
bilateral hearing loss and tinnitus as a result of in-service 
noise exposure.  The Board notes that the Veteran's DD Form 
214 reflects that he was assigned to an artillery squadron 
and he is service-connected for PSD in association with in-
service experiences, to include having had a gun misfire 
right next to his head during service.  A March 2006 record 
notes a history of hearing loss stemming, in part, from 
having a canon discharge near his head during combat.  

The Board notes, at the hearing, the Veteran testified that 
while under attack in Vietnam, he had to give a fellow 
serviceman a helmet and in order to so do, cross in front of 
a gun just as it was going off and that the concussion from 
the blast knocked him flat on his back.  Transcript at 6-7 
(2009).  The Veteran's spouse testified that upon his return 
from service in Vietnam, he was complaining of a "roaring" 
in his ears, had difficulty hearing conversational speech and 
began increasing the volume of the television.  Id. at 9-10.  

A September 2003 VA audio examination report reflects 
sensorineural hearing loss.  The report notes a history of 
gradually progressive hearing loss since 1971, with noise 
exposure to include having been a gunner on a 155 Howitzer 
and of having come under mortar attacks during service.

In a March 2007 private audiologic examination report, the 
examiner opined that, "[b]ased solely upon the normal 1971 
separation audiogram, the hearing loss was not at least as 
likely as not caused by military noise."  In addition, the 
examiner stated it was not at least as likely as not that 
tinnitus was a result of service, noting inconsistencies in 
the Veteran's report of onset.  

The United States Court of Appeals for Veterans Claims ("the 
Court"), in Hensley v. Brown, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between a veteran's in-service exposure 
to loud noise and a current disability.  In addition, while a 
claims file review is not required, obtaining a documented 
overview of a veteran's medical history contributes probative 
value to a medical opinion.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  The Board further notes that the 
term "hearing loss disability" is defined in VA regulations.  
For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, there is insufficient evidence to determine 
whether bilateral hearing loss or tinnitus is related to 
service.  Thus, further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA audiology examination to 
determine the nature and etiology of any 
identified hearing loss and/or tinnitus.  
The claims file should be made available 
for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  
The AOJ should request that the examiner 
provide an opinion in terms of whether it 
is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood) that any identified 
hearing loss or tinnitus was manifest in 
service or to a compensable to degree 
within one year of separation or is 
otherwise related to service, to include 
any in-service noise exposure.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


